Citation Nr: 0839024	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  04-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's December 2004 substantive appeal to the 
Board, VA Form 9, he requested to testify at a "satellite 
conference" at the RO before a Veterans Law Judge (VLJ).  
See 38 C.F.R. § 20.700 (2008).  In response to a letter 
received from the RO in January 2005, the veteran returned a 
signed form on which he indicated he would attend a 
videoconference hearing instead of an in person hearing.  
Nonetheless, a videoconference hearing for the veteran was 
not scheduled and the veteran's case was forwarded to the 
Board.

Since such hearings are scheduled by the AOJ (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing at the VA Regional 
Office in Los Angeles, California, as the 
docket permits.  A copy of the notice to 
the appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




